On August 19,1997, it was ordered that the defendant, Harrison Tsosie, is sentenced for Count I: Burglary, a Felony, to the Montana State Prison for twenty (20) years with five (5) years suspended. Credit is given for the 179 days served in j ail. It is further ordered that the defendant, Harrison Tsosie, is sentenced for Count II: Assault, a Misdemeanor, to the Cascade County Jail for six (6) months. These sentences are to run consecutively with one another and any other sentence defendant receives from Missoula County. These sentences have conditions which are stated in the August 19,1997 judgment.
On February 20, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via phone call and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
*40The Sentence Review Board wishes to thank Harrison Nakai Tsosie for representing himself in this matter.